Exhibit 10.6

 

EXECUTIVE EMPLOYMENT AGREEMENT – AMENDMENT NO. 2

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT – AMENDMENT NO. 2 (this “Agreement”) is made
and entered into effective October 5, 2009, by and between Granite City Food and
Brewery Ltd. (the “Company”) and James G. Gilbertson (“Executive”).

 

RECITALS

 

A.                                   Executive is employed by the Company
pursuant to an employment agreement made and entered into November 29, 2007 and
pursuant to amendments thereto (the “Employment Agreement”).  Pursuant to such
Employment Agreement, Executive is currently employed on an at-will basis and
subject to additional provision of the Employment Agreement.

 

B.                                     The Company proposes to enter into a debt
conversion transaction (the “Transaction”) with DHW Leasing L.L.C. (“DHW”)
pursuant to which DHW will be issued common stock of the Company in exchange for
the conversion of certain indebtedness, and DHW will thereupon become the
majority shareholder of the Company.

 

C.                                     It is contemplated that Executive will
continue in the employ of the Company following the Transaction and the Company
desires to secure the services of Executive following the Transaction.

 

D.                                    It is desirable to amend the Employment
Agreement to provide for the term of Executive’s employment and to confirm
certain severance arrangements in connection therewith.

 

NOW, THEREFORE, in consideration of the premises, the parties hereto agree as
follows:

 

1.             Defined Terms.  All capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Employment Agreement.

 

2.             Section 3.02 of the Employment Agreement is hereby amended and
restated to read as follows:

 

3.02         Executive’s employment pursuant to this Agreement shall continue
for a term ending one year following the closing of the debt conversion
transaction (the “Transaction”) by and between the Company and DHW Leasing
L.L.C. (“DHW”) pursuant to which DHW will be issued common stock of the Company
in exchange for the conversion of certain indebtedness, and DHW will thereupon
become the majority shareholder of the Company (the “Termination Date”).  The
term of the Executive’s employment shall automatically be extended for
successive one-year periods unless the Company or Executive elects not to extend
employment by giving written notice to the other not less than sixty (60) days
prior to the Termination Date or the end of any extension periods.  If
Executive’s employment continues beyond the Termination Date, it shall continue
on an at-will basis under the remaining terms and conditions of this Agreement,
as amended hereby, and as the same may be amended from time to time with

 

1

--------------------------------------------------------------------------------


 

the consent of the Company and Executive, except that the second paragraph of
Section 4.01 shall be inapplicable and incentive compensation payable to
Executive, if any, shall be only as fixed by the Company’s Compensation
Committee (“Committee”).  Executive’s base compensation under this Agreement
shall continue at Executive’s current monthly base compensation rate for each
month worked and prorated for any partial month during which employment
continues.

 

3.             Article 4 of the Employment Agreement is amended to add Section
4.05 as follows:

 

4.05         Executive agrees that any and all bonuses or equity compensation
awards paid, awarded or vested after September 21, 2009, shall be subject to the
Board of Director’s Policy on the Recoupment of Bonuses and Incentive or Equity
Based Compensation Related to Certain Financial Restatements dated September 21,
2009, and that such policy is hereby deemed to be incorporated by reference into
this Agreement.  Executive further agrees that Company may, to the extent
permitted by applicable law, require the Executive to reimburse the Company for
any and all bonuses or equity compensation awards, severance payments provided
for under Article 7 of this Agreement, and base salary payments provided for
under Section 6.07 of this Agreement that are paid, awarded or vested after
September 21, 2009, in the event of a material breach by Executive of his
obligations under Articles 8 or 9 of this Agreement.  In the event Executive
fails to make prompt reimbursement of any such bonuses or equity compensation,
severance payments or base salary payments previously paid, awarded or vested,
the Company may, to the extent permitted by applicable law, deduct the amount
required to be reimbursed from Executive’s compensation otherwise due under this
Agreement.  The obligations contained in this Section 4.05 shall survive the
termination of this Agreement indefinitely.

 

4.             Article 6 of the Employment Agreement is amended to add Section
6.07 as follows:

 

6.07         In the event the employment of Executive is terminated prior to the
Termination Date by the Company without Cause (and other than as outlined in
Section 6.02) or by the Executive with Good Reason as defined in Section 6.04,
the Company will pay Executive the remainder of Executive’s Base Salary due
through the Termination Date.  Such payments will be made on a monthly basis
commencing with the first month following the Executive’s termination.  Such
payments shall be in addition to any payment which shall be due Executive
pursuant to Section 7.01 as amended; shall not be deemed to be “cash
severance-type benefits” under Section 7.01; and shall not reduce amounts to
which Executive is entitled upon a termination under Section 7.  Notwithstanding
the above, if the Executive terminates employment due to Section 6.04(d),
payment shall be delayed for six (6) months and the delayed payments will be
paid in a lump sum without interest the first month following such six month
delay.

 

5.             For clarification purposes, Section 7.01(b) of the Employment
Agreement is amended to read as follows:

 

2

--------------------------------------------------------------------------------


 

(b)           if the employment of Executive is terminated by the Company
without Cause at any time, or the Executive terminates his employment for “Good
Reason” at any time.  For the purposes of this section (7.01(b)) such
termination may occur before, on, or after the Termination Date and “Good
Reason” shall be as defined in Section 6.04, except that no “Change of Control”
need occur.

 

6.             Article 7 of the Employment Agreement is amended to add Section
7.09 as follows:

 

7.09         All severance payments made under this Article 7, including those
paid under Section 7.01, 7.03 and 7.04, shall be conditioned upon the
Executive’s signing and not rescinding a separation agreement and release in a
form acceptable to the Company, which agreement shall include, at a minimum, a
full and general release of all claims to the greatest extent allowed by
applicable law, a covenant not to sue, and an agreement to be reasonably
available for consultation and assistance to the Company during any period in
which severance is paid, and an agreement to return to the Company all Company
property and copies thereof in any form or media.

 

7.             Bonus or Incentive Compensation.  Executive acknowledges that he
has waived and is not entitled to any bonus payments or incentive compensation
through the Company’s 2009 fiscal year.

 

8.             Remainder of Employment Agreement to Continue.  Except as
provided herein, the remainder of the Employment Agreement is not affected by
the foregoing amendments and shall continue in full force and effect.

 

IN WITNESS WHEREAS, the parties have executed this Agreement effective the date
first above written.

 

 

GRANITE CITY FOOD AND BREWERY LTD

 

 

 

 

 

 

 

By:

/s/ Eugene E. McGowan

 

 

Eugene E. McGowan, Chairman

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

 

James G. Gilbertson

 

3

--------------------------------------------------------------------------------